79 F.3d 1167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Zofia SOBOCINSKI, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3007.
United States Court of Appeals, Federal Circuit.
March 11, 1996.

Before PLAGER, RADER, and SCHALL, Circuit Judges.
PER CURIAM.


1
Zofia Sobocinski seeks review of a decision of the Merit Systems Protection Board (Board), Docket No. NY-0831-95-0240-l-1, affirming an Office of Personnel Management (OPM) reconsideration decision denying her application for payment of a survivor annuity.   We affirm.

DISCUSSION

2
John Sobocinski retired under the Civil Service Retirement System on January 1, 1975.   Mr. Sobocinski and petitioner were married on January 6, 1989.   Mr. Sobocinski died on December 4, 1993.   In an April 29, 1994 initial decision, OPM denied Ms. Sobocinski's request for a survivor annuity, and this decision was affirmed by OPM in a November 15, 1994 reconsideration decision.   Ms. Sobocinski appealed OPM's decision to the Board.   In an initial decision dated May 25, 1995, the administrative judge affirmed OPM's decision.   The administrative judge found that OPM provided Mr. Sobocinski with an application form for a reduced annuity with survivor benefits and that Mr. Sobocinski did not complete the application or otherwise make a clear, irrevocable, written election of survivor benefits.   There is substantial evidence in the record to support this decision.   Ms. Sobocinski has not met her burden of proving that the Board's decision to affirm OPM's decision denying her application for a survivor annuity was arbitrary, capricious, an abuse of discretion, procedurally incorrect, unsupported by substantial evidence, or otherwise not in accordance with law.   See 5 U.S.C. § 7703(c) (1994).

COSTS

3
Each party to bear its own costs.